DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/08/2021 has been considered by Examiner.

Allowable Subject Matter
Claims 1-2, 5-12, and 14-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 26 include amended limitations directed to cancelled claim 13, Figs. 6, 7A-7B, and Paragraphs [0077-0085]. The Applicant argues in the submitted response on pages 13-16, that the cited prior art references does not teach or discloses “the first surface and the second surface are curved surfaces respectively,” “and disposed between the second surface of the optical regions and the at least one eye of the user,” and “wherein the sub-image beams provided by the display element sequentially pass through the plurality of first light transmission regions of the first light shielding element, the plurality of optical regions of the micro lens array and the plurality of second light transmission regions of the second light shielding element.” In view of 
Claim 25 further discloses the Applicant's figures 58-5D in which the first light shielding regions and the second tight shielding regions vary with position from the central area, The Examiner believes this limitation is not specifically taught by the cited prior art references and had indicated the claim is condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/03/2022